Irvinu, J.,
delivered the opinion of the Court.
This case was before the Court in 70 Md., 69, on the appeal of the present appellee, who then complained that the case had been erroneously taken from the jury. The case having been remanded for a new trial, the verdict was in favor of the plaintiff, and the defendants have appealed, because the Court below refused appellants’ third and fourth prayers. The facts are so fully stated in the former appeal they need not be recapitulated here.
The third prayer of the defendants, which appellants contend ought to have been granted, is as follows, viz: “If the jury shall believe, from the evidence, that the bell of the engine was ringing from the time it left Canton Junction until the accident happened, and that there was a light upon the lid of the tender, in the position described by the defendants’ witnesses, during that time, and that from a point on the turnpike, about six hundred and fifty feet east of the crossing, all the way to the crossing, one driving the turnpike could hear the bell and see the light, then the. plaintiff is not entitled to recover, and the verdict of the jury must he for the defendants.”
*158The appellees object to this instruction, for the reason that it fails to require the jury to find, that the deceased did see and hear, and yet disregarded, these signals of warning. Appellees’ counsel further insist that if, in the abstract, the prayer is right, still there was no error in its rejection, because the first and Second prayers of the appellants which were granted, covered the whole case, and gave them the benefit of all deductions they could get from this prayer.
Repeated decisions in this State have settled the law that in approaching a railroad crossing, it is the imperative duty, of persons designing and desiring to cross a railroad track at a crossing, to look and listen for a possibly approaching train. Pennsylvania Railroad Co. vs. State, use of McGirr, et al., 61 Md., 121; Balto. & Poto. R. R. Co. vs. State, use of Stansbury, 54 Md., 656; State, use of Bacon vs. Balto. & Potomac R. R., 58 Md., 490; Maryland Central Railroad vs. Neubeur, 62 Md., 399; Phil., Wilm. & Balto. R. R. Co. vs. Hogeland, 66 Md., 149; Cumberland Valley Railroad Co. vs. Maugans, 61 Md., 61.
This prayer puts it to the jury to find whether the bell of the engine was ringing all the while it was approaching the crossing; and whether there was a light on the tender of the locomotive, and whether the bell could be heard and the light could be seen by one driving on the turnpike; and then instructs the jury that if there was such visible light, and such audible ringing of the bell, then the plaintiff could not recover. It is clear, if the deceased did hear the bell, or did see the approaching light of the train, and did disregard these signals of warning, he recklessly imperilled his life, and no recovery should be had. In Neubeur’s Case, 62 Md., 399, the law is thus stated: “They should in .all cases, before proceeding to cross, carefully look and listen, to ascertain whether a train is approaching; * * * and if *159the experiment is made, without such precaution, the party acts at his peril; * * and must be held to have so far contributed to his own misfortune as to preclude him the right to recover against the railroad company. ” We have seen that it was his duty to look and listen; and in the absence of proof whether he did observe this duty, we must presume that he did look and did listen; for if he did not, that omission would be fatal to the action. Supposing him, therefore, to be looking and listening, the only question submitted by this rejected prayer was, whether there was such light as he could see, and such bell ringing as he could hear; and if the jury found upon the proof that there was such light to be seen, and such bell to be heard, then contributory negligence was established, and the appellants were entitled to the verdict. We do not think the prayer infirm for failing to require the deceased to have seen and heard, as contended for by appellees’ counsel. If the light was such as he could see, and the ringing of the bell such as he could hear, as the prayer puts it, then his duty required him to use his senses, to see and hear, to guard against that which did occur. It was, therefore, the right of the defendants to have the mind of the jury directed to the specific facts in evidence, and instructed as to the effect of such facts if found to exist. Mutual Ins. Co. in Baltimore Co. vs. Deale, 18 Md., 26; Birney vs. New York and Washington Telegraph Co., 18 Md., 341; Phila., Wilm. & Balto. R. R. Co. vs. State, use of Gunther, 66 Md., 509.
There was evidence of the facts recited in the prayer, and though there was conflict of testimony on the subject, it was for the jury to decide what was the truth; so that we can not say that the appellants were not injured by the rejection of this prayer. The prayers which were granted at the appellants’ instance did explicitly tell the jury that the burden was on the plaintiff to show that the injury was caused solely by *160the want of ordinary care on the part o^ the defendants, and their servants, and that, if the deceased had looked and listened, they found the deceased would have become aware of tbe train’s approach, that then the verdict should be for the defendants ; but those prayers did not specify the light to be seen, nor the bell ringing to be heard, as the things the disregard of which, if seen or heard, made fatally contributory negligence. A jury might have understood the prayers actually granted as meaning exactly what this rejected prayer specified particularly ; but the appellants were entitled to have the facts relied on specifically adverted to as further explaining the meaning of the other prayers, that there' might be no doubt of the jury fully understanding what the Court meant.
It is possible that the jury might have supposed, from the phraseology of the second prayer of the defendants, that unless they found the existence of the light and the ringing of the bell also, they could not find the defendants protected; whereas, a disregard of either signal, if seen and understood, was fatally contributory on the part of the deceased. The engine was backing, and the head light was not shining in the direction of the deceased’s approach ; but the proof of the appellants is, that there was a light on the top of the tender which could be seen as the train approached; and that all the while after the train started the bell was ringing, until the crossing was passed. Now, if these signals were given, and the jui-y so found, and they also found that the light was visible to the deceased as he approached the crossing, and the bell ringing could be heard where deceased was, then he ought to have seen and heard, and the defendants had the clear right to have the jury so told.
In respect to the appellants’ fourth prayer we see no error in its rejection. That prayer sought to put before *161the jury the doings of the watchman in waving his light, and hallooing to the persons to “hold up,” as in themselves sufficient to prevent recovery. That prayer lacked some material elements to make it sound. It ought to have required the jury to find that the watchman’s position in waving the light was such as could be seen if the deceased had looked, and that it was an understood method of warning, and that his hallooing was so loud and distinct that, under the circumstances, there was no possibility of its not being heard and not being misunderstood. As framed, it would certainly have been misleading.
(Decided 18th March, 1890.)
. For the error in rejecting the appellants’ third prayer the judgment must be reversed.

Judgment reversed, and neto trial ordered.